Citation Nr: 9902270	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  90-49 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss disability.

2.  Entitlement to service connection for a fungal infection 
affecting the hands and/or feet.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1970 to January 1972 and from January to September 
1996.  He also served in the National Guard and in the Army 
Reserve, and had several periods of active duty for training, 
to include a period beginning June 29, 1975.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1989 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  In February 1991, April 1993 and July 
1995, the Board remanded this case to the RO for further 
development.  As all necessary development has been 
completed, to the extent possible, this case is now ready for 
disposition.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The competent and probative evidence shows that left ear 
hearing disability noted on the December 1969 service 
entrance examination did not undergo a permanent increase in 
severity during the veterans initial period of active duty, 
and that a few years later, in October 1974, he no longer had 
left ear hearing disability.

3.  Chronic left ear hearing loss was first shown on a 
reserve examination in February 1984; it can not reasonable 
be dissociated from the veterans noise exposure during 
active and reserve service.

4.  The competent and probative evidence of record shows that 
the veterans current fungal infection of the feet originated 
during a period of active duty for training.  

5.  A fungal infection of the hands was last shown by 
competent evidence no later than the late 1980s; thus, the 
veteran is not shown to have a current disability of the 
hands due to a fungal infection.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability resulted from military 
service.  38 U.S.C.A. §§  101(24), 106, 1110, 1131, 5107 
(West 1991).  

2.  A fungal disorder of the feet was incurred during a 
period of active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303, (1998).

3.  The veteran does not have a current a fungal infection of 
the hands that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303, (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served in the United States Army from January 
1970 to January 1972, to include one year and six months 
service in the Republic of Vietnam.  His military 
occupational specialty (MOS) was artillery gunner.  The 
December 1969 report of entrance examination indicates that 
the veterans skin was normal.  Audiologic evaluation 
revealed left ear pure tone thresholds, in decibels, as 
follows:

HERTZ
500
1000
2000
3000
4000
LEFT
15
0
0
XXX
45

At the time of discharge examination in January 1972, left 
ear pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
20
5
0
XXX
40

The summary of defects and diagnoses at discharge included 
high frequency hearing loss.  The veterans skin was noted to 
be normal.

After service the veteran had civilian employment with the 
Arizona Department of Public Safety, working as a highway 
patrol agent from September 1973 to August 1976.  During that 
period he also had Reserve and/or National Guard service.

Immediately after discharge from active Army service in 
January 1972, the veteran served in the United States Army 
Reserves until March 1972.  His MOS was artillery gunner.  He 
served in the Arizona Army National Guard from March 1972 to 
May 1974.  His MOS was military policeman.  The veteran also 
served in the United States Army Reserves from 1974 to 1977 
and for another period beginning in 1977.  His MOS during 
those periods was intelligence officer.  A report of Airborne 
examination, dated in October 1974, shows left ear pure tone 
thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
5
0
0
25
25

On the October 1974 examination report, the veterans skin 
was noted to be normal.

In June or July 1975 the veteran incurred an inversion injury 
to his right foot while serving on a period of active duty 
for training.  Records reflect that he was placed in a short 
leg walking cast.  In July 1975 the cast was removed due to a 
recurrent fungal infection of the veterans right foot.

A report of quadrennial examination dated in March 1982 shows 
left ear pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
5
5
5
XXX
60

On the examination report dated in March 1982, the veterans 
skin was noted to be normal.  Diagnoses included high 
frequency hearing loss.

In September 1986 the veteran underwent a medical evaluation 
board (MEB) in the Army Reserve subsequent to injury to his 
left leg and back.  Other than notation of burn scars on his 
lower legs and feet, his skin was noted to be normal.  Left 
ear audiologic testing at that time revealed pure tone 
thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT EAR
5
5
5
40
60

The summary of defects and diagnoses included notation of 
moderate hearing loss at 3000, 4000 and 6000 Hertz.  On the 
accompanying report of medical history the veteran complained 
of hearing loss.  He checked no to having or having ever had 
any skin diseases.

In connection with an October 1986 quadrennial examination, 
left ear puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
LEFT EAR
0
5
5
XXX
5

The veteran denied having or ever having had skin disease at 
that time.  Diagnoses included right ear high frequency 
hearing loss.

On a report of MEB examination dated in December 1986, the 
veterans skin was noted to be normal with the exception of 
burn scarring on the lower legs and feet.  Diagnoses included 
moderate hearing loss at 3000, 4000, and 6000 Hertz.  Left 
ear puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
LEFT EAR
5
5
5
40
60

The claims file contains private records from K.S., M.D., 
dated from March 1969 to June 1983.  In 1969 the veterans 
appears to have been treated for warts and acne.  From 
July 1971 to March 1976, the veteran was using Persa Gel and 
Retin A as well as other medications for acne and for a rash 
on his neck.  In June 1983 he was treated for a rash on his 
left hand, stated to be spreading.  The impression was to 
rule out tinea of the left palm.  The claims file also 
contains records from W.A., M.D., dated from May 1983 through 
September 1987.  In June 1983 the veteran was treated for a 
fungus on his hands and feet.  In August 1986 the veteran was 
treated for dry cracked and flaking hands.  The impression 
was tinea pedis and tinea on the hands.

In February 1988, the veteran applied for VA service 
connection benefits.  He complained of disabilities to 
include hearing loss and a fungus affecting his hands and 
feet.  He reported post-service treatment for a fungus by 
private physicians in 1973, 1974 and 1981.

In February 1988, the veteran underwent private audiologic 
evaluation by G.G., M.D.  He related having had a hearing 
impairment since military discharge in 1972 and reported 
having had increased difficulty understanding people in the 
last several years.  Dr. G.G. noted the veterans history of 
noise exposure during active Army service, as well as 
exposure to occasional aircraft noise in connection with 
subsequent Reserve service.  The examiner noted that the 
veteran was also subjected to post-service noise from power 
tools, additionally noting that the veteran had made it a 
point to utilize ear protection in connection with noise 
exposure subsequent to release from active duty.  The 
examiner noted that upon discharge from Army service the 
veterans hearing loss was characterized as moderate.  
Current puretone audiometric testing revealed a bilateral, 
fairly symmetrical sensorineural hearing impairment beginning 
at 3000 Hertz.  Word discrimination was stated to be somewhat 
mildly reduced in the right ear and in the left ear.  The 
impression was a bilateral, mild sensorineural hearing 
impairment limited to upper frequencies, apparently chronic 
and apparently related to previous noise exposure.  
Audiometric studies show left ear puretone thresholds, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT EAR
5
5
5
40
65

In March 1988 the veteran submitted a statement in support of 
his claims.  With respect to hearing loss he argued that 
throughout his military career he was exposed to loud noises 
without ear protection.  He stated that the damage greatly 
accelerated the normal decline in hearing for a person my 
age.  With respect to his fungal disorder he related that 
his service in Vietnam entailed exposure to a wet, moist and 
dirty environment and that shortly after his arrival in 
Vietnam, he developed a fungus on his feet.  He reported 
using continued medication and care of his fungal problem, 
and stated that at discharge his condition appeared minor.  
He stated that he used over-the-counter medications for a 
long period and then stated that years after service his 
fungal infection spread to his toenails and his hands.  He 
identified areas of continuing infection as including the 
callused portions of his feet, his toe nails, thumbs, index 
fingers, fingers nails.  

At the time of VA examination in May 1988, audiologic 
evaluation revealed left ear puretone thresholds, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT EAR
10
5
0
45
60

In connection with the May 1988 VA examination the veteran 
also complained of a fungus on his hands and feet.  The 
examiner noted a thickening and a lack of luster on the right 
fifth toe nail and some roughening of the skin on the great 
toe and the left fifth toe.  The veteran related an 
intermittent problem with both hands and feet, particularly 
if he didnt use any dermatologic cream.  No active 
dermatosis of the hands was noted at that time.  The 
examination report includes a diagnosis of bilateral high 
frequency hearing loss.

In January 1989 the RO denied the veterans claim; he 
appealed.  In a subsequently received statement in support of 
his claim the veteran continued to present argument relevant 
to a continuing fungus disorder and hearing loss in his left 
ear.  The veteran also submitted photographs stated to 
demonstrate the conditions in Vietnam.  He stated that one 
photograph showed white fungus spots on his chest.

In November 1989 the veteran presented testimony at a 
personal hearing at the RO.  He testified that he was exposed 
to wet and humid conditions in service that caused a fungal 
infection on his feet. 

In March 1990 the veterans reserve unit indicated that 
medical records pertinent to the veteran did not include 
medical records for the veterans period of active duty from 
January 1970 through January1972 and that his records 
contained nothing to indicate medical care prior to his March 
1974 enlistment in that particular unit.  The author of the 
letter, who was the administrative officer of the unit, 
further stated, In talking with [the veteran], he had 
copies of treatment records from the 1970s that had been 
purged from his medical records.  In those records were ones 
showing that he was treated for a recurrent fungal condition 
in conjunction with the casting of a broken foot.  It was 
stated, additionally, that the veterans hearing loss was 
undoubtally (sic) related, at least in part from exposure 
to weapons training and aircraft noise throughout the 
veterans] 16 years of service in this unit alone.  The 
administrative officer noted that the veteran had been 
involved in airborne operations and had served as a fire arms 
instructor and had been continually exposed to aircraft noise 
both inside and outside the aircraft.

In February 1991 the Board remanded the veterans claim to 
the RO for additional development to include obtaining 
further service personnel and/or medical records.

In November 1991 the veteran reported for VA examination.  He 
complained of fungus on his hands and feet and a loss of 
hearing.   Examination was limited to the veterans 
orthopedic complaints.

In June 1992, audiometric testing showed left ear puretone 
thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT EAR
0
0
5
40
60

In connection with evaluation in June 1992 the veteran gave a 
history of noise exposure during military service.  The 
impression was a moderate, bilateral hearing loss.  The 
veterans hearing had not changed significantly since the 
time of prior evaluation.

In April 1993 the Board remanded the veterans claim for 
further development.

In a letter dated in October 1993, D.E.S. stated that he 
served with the veteran in the reserves from 1974 until 1990 
and that during that time they were exposed to noise when 
hearing protection was not always feasible or available.

On the authorized audiologic evaluation in October 1994, pure 
tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
15
10
0
45
70

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The veteran was noted to have a 
high frequency sensorineural hearing loss.  His hearing was 
stated to be essentially unchanged since June 1992.

A report of VA evaluation dated in May 1995 includes a 
diagnosis of tinea pedis involving the toenails.  

In July 1995 the RO remanded the veterans claim for further 
development.  

In January 1996, the veteran was called back to active duty.  
He was separated in September 1996.  A service medical record 
dated January 31, 1996 indicates that the veteran had a 
fungus on his right foot and scaling and erythema between the 
toes on his right foot as well as thickened toenails.  The 
assessment was tinea pedis and onychomycosis.  Audiologic 
evaluation conducted in January 1996 revealed left ear pure 
tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
5
0
5
50
60

In an individual medical history completed in January 1996, a 
physician noted that the veterans hearing loss had been 
stable since July 1993.

Audiologic evaluation conducted in April 1996 revealed left 
ear pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
15
5
0
55
70

On the accompanying report of military medical history the 
veteran denied skin problems and checked yes to hearing loss.  
The examining physician noted that the veteran had been in 
artillery and SF in the past.

In May 1996 the RO received records relevant to the veterans 
post-service civilian employment with the Arizona Department 
of Public Safety.  Those records reflect work-related 
injuries to the elbow and the eye.

In connection with active duty examination conducted in 
August 1996 the veteran denied having or having had any skin 
disease.  The examining physician noted hearing loss 
secondary to artillery fire.  On the accompanying report of 
medical examination from that time the veteran was noted to 
have bilateral tinea pedis throughout his toes and nails.  
The summary of defects and diagnoses included hearing loss 
secondary to artillery fire in Vietnam.

In October 1996 the veteran was afforded a VA audiological 
evaluation that revealed left ear pure tone thresholds, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
XXX
10
0
55
65

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss.

In March 1997 the veteran underwent a VA examination of his 
skin.  He gave a history of a right foot fungal infection 
dating back to Vietnam.  The veteran reported treatment with 
Mycelex with fairly good results and Grifulvin in the early 
1990s which enabled him to get rid of a fungal infestation of 
his fingernails but never complete improvement of his right 
foot.  The veteran complained of intermittent itching and 
burning and stated that when wearing his boots during recent 
active duty he would have interdigital burning and 
inflammation.  At the time of examination there were no 
symptoms except for residual discoloration of his toenails.  
He had no complaints with respect to his fingers or hands.  
Examination of the right foot showed no interdigital 
inflammation or primary lesions of a dermatophytoses.  
Lesions were localized to the toenails, showing a whitish 
brownish yellow discoloration of the free edge of the nail 
with a mild amount of subungual hyperkeratosis with almost no 
separation of the nail plate and the nail bed and minimal 
subungual accumulation of friable keratinous debris.  There 
was no cosmetic defect.  The diagnosis was distal subungual 
onychomycosis of the right foot.  

In December 1997, when the veteran was examined by the VA, he 
related that his left ear hearing loss was almost as bad as 
his right ear.  He also gave a history of a fungus infection 
of the right foot during service that cleared up after six 
months of antibiotics except for the toenails.  Examination 
revealed no acute skin eruptions or chronic lesions.  There 
was a fungal infection of the toes of the right foot.  There 
was no fungal infection of the toes of the left foot.  
Examination of the right foot showed 
whitish/brownish/yellowish discoloration of the free edges of 
the nails with a mild amount of subungual hyperkeratosis.  
Diagnoses included a fungal infection of the right foot, 
onychomycosis of the nails unchanged from previous 
examinations.  

II.  Pertinent Laws and Regulations

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C. § 101(24) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.6(a), (d) (1998).

Regulations define active duty for training as [f]ull-time 
duty in the Armed Forces performed by Reserves for training 
purposes and define inactive duty for training as duty 
(other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  See 38 C.F.R. § 3.6(c), (d) (1998).  Mere reserve 
duty is not active service.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training.  
See Cahall v. Brown, 7 Vet. App. 232, 237 (1994). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Courts case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as those affecting the organic nervous system, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

III. Analysis

Left Ear Hearing Loss

The veteran contends that he incurred a left ear hearing loss 
disability as a result of exposure to artillery during his 
first period of active service.  To the extent that left ear 
hearing loss was shown upon initial entrance into service, he 
argues that such was aggravated both by noise exposure during 
his initial Vietnam service and by ongoing exposure to 
airplane and other noise during Reserve and National Guard 
service thereafter.  He thus argues that service connection 
is warranted for a left ear hearing loss disability.  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, 
the veterans service medical records reflect that a left ear 
hearing loss existed at the time of his entrance into service 
in December 1969; he had a 45-decibel loss at 4,000 Hertz.  
For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  Thus, the veteran had a pre-existing hearing 
loss disability at service entrance. 

Service records show that the veteran was exposed to 
artillery noise during his active duty from January 1970 to 
January 1972.  At discharge from his initial period of active 
duty he had only a 40-decibel loss at 4,000 Hertz in the left 
ear and no other left ear pure tone thresholds indicative of 
a hearing loss.  These facts do not show an increase in the 
severity of the left ear hearing loss noted at entrance.  
Aggravation may not be conceded where the disability 
underwent no increase in severity.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Moreover, the veteran underwent a reserve 
examination in 1974, his left ear hearing had improved and he 
did not have hearing loss disability in either ear.  
38 C.F.R. § 3.385.  Accordingly, there is no basis for 
concluding that a left ear hearing loss had its onset or was 
aggravated during the initial period of active duty.

In connection with Army Reserve and National Guard service, 
the veteran continued to be exposed to weapons and aircraft 
noise.  Subsequent audiometric testing shows decibel losses 
at 4,000 Hertz of 60 and above.  In February 1988, Dr. G.G. 
related the veterans hearing loss to previous noise 
exposure, and in August 1996 a VA examiner indicated that the 
veteran had hearing loss secondary to artillery fire in 
Vietnam.  The Board notes that there is no opinion refuting 
that the veteran was exposed to significant noise as a result 
of Reserve and National Guard duty.  Also, he has 
consistently complained of hearing problems and has offered a 
lay statement in support of his contention that hearing 
protection was not always available in service.

The Board must determine whether evidence supports the 
veteran's claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
In this case the Board finds that the competent medical 
evidence of record is consistent in suggesting a connection 
between the veterans exposure to noise coincident with 
service duties and the his current left ear hearing 
disability.  Thus, service connection for left ear hearing 
loss is granted.  38 C.F.R. § 3.306(a).

Fungal Infection

The veteran argues that service connection is warranted for a 
fungus of his feet and hands and that such was first 
manifested as a result of wet conditions in Vietnam.  He 
relates a chronicity of symptomatology thereafter.

The evidence of record shows that a private physician treated 
the veteran for skin problems as early as 1968, prior to his 
initial period of active service.  However, the records from 
that physician do not refer to any fungal infection of the 
veterans hands or feet during multiple visits prior to or 
following his initial period of active duty until about 1983, 
when he complained of a rash on his left hand and there was 
an impression of rule out tinea, left palm.  Service medical 
records reflect that the veteran was noted to have a 
recurrent fungal infection on his right foot during a 
period of active duty for training in 1975 when his foot was 
casted.  Subsequent private records reflect tinea of the 
hands and feet from 1983 to 1986.  A VA examination in 
May 1988 was remarkable for skin symptoms on both feet.  

In January 1996, while on active duty, the veteran was again 
treated for a fungus on his right foot as well as on his 
toenails.  The report of a service medical examination 
conducted in August 1996 includes notation of bilateral tinea 
pedis of the nails and toes; however, when the veteran was 
seen later that month for a possible right ingrown toenail, 
no fungal infection of the foot was noted.  In March 1997, at 
the time of VA examination, the veteran was shown to have 
right foot fungus affecting his toenails and again in 
December 1997, a VA examiner noted a right foot and nail 
fungus.  

In summary, the evidence first documents a fungal infection 
of the right foot during treatment for a right foot injury 
incurred during a mid-1975 period of active duty for 
training.  Although it was then noted to be recurrent, 
there is no competent evidence that it existed prior to the 
period of active duty for training.  There also is medical 
evidence of a fungal infection of the left foot which has not 
been dissociated from that of the right foot and which, while 
apparently not currently active, was noted in the relatively 
recent past.  Accordingly, service connection for a fungus 
infection of the feet is warranted.

In regard to the hands, no fungal infection has been 
documented for approximately 10 years and there is no 
competent evidence of a current disability of the hands due 
to a fungal infection for which service connection could be 
granted.  Therefore, service connection is not warranted at 
this time for a fungus affecting the hands.  


ORDER

Service connection for a left ear hearing loss disability is 
granted.

Service connection for a fungal infection of the feet is 
granted.

Service connection for a fungal infection of the hands is 
denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
